DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, 12, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Li (U.S. 2016/0190335).
Regarding Claim 1, Li discloses a method of forming sublithographic features, comprising: 
forming a pattern of lines at a first pitch, the lines comprising horizontal surfaces and sloped surfaces, the sloped surfaces at opposing ends of the horizontal surfaces of the lines (first lines 105/115, horizontal surfaces H, sloped surfaces S, see annotated Figure 5 below); 
forming a spacer material adjacent to the lines (spacer material 117/119, Figure 7); 
removing portions of the spacer material to form spacers on the lines, the spacers comprising a second pitch (spacers 117/121, Figure 8); and 
removing the lines (opening 133, Figure 14).  

    PNG
    media_image1.png
    460
    815
    media_image1.png
    Greyscale

Regarding Claim 2, Li further discloses that forming a pattern of lines comprises forming the sloped surfaces comprising oblique surfaces that depart from the horizontal surfaces (horizontal surfaces 105, oblique surfaces S, see annotated Figure 5 above).  
Regarding Claim 4, Li further discloses that forming a spacer material adjacent to the lines comprises conformally forming the spacer material adjacent to the lines (spacer material 117/119, Figure 7). 
Regarding Claim 5, Li further discloses that forming a spacer material adjacent to the lines comprises forming horizontal surfaces and sloped surfaces of the spacer material (spacer material 117 or 117/119, Figures 7 and 8).
Regarding Claim 6, Li further discloses that forming horizontal surfaces and sloped surfaces of the spacer material comprises forming the sloped surfaces comprising a linear slope (spacer material 117, Figure 7).  
Regarding Claim 7, Li further discloses that forming horizontal surfaces and sloped surfaces of the spacer material comprises forming the sloped surfaces comprising a non-linear slope (spacer material 117/119, Figure 8).  
Regarding Claim 8, Li further discloses that removing portions of the spacer material to form spacers on the lines comprises removing portions of the spacer material overlying the horizontal surfaces of the lines and the sloped surfaces of the lines (spacer material 117/119, lines 105/115, Figures 7 and 8).  
Regarding Claim 9, Li further discloses that removing portions of the spacer material to form spacers on the lines comprises forming the spacers on sidewalls of the lines (spacer material 117/119, lines 105/115, spacers 121/117, Figures 7 and 8).  
Regarding Claim 10, Li further discloses that after removing the lines, forming a conductive material between the spacers to form conductive features at the second pitch (conductive material 139 or 141, Figure 21).  
Regarding Claim 12, Li discloses method of forming sublithographic features, comprising: 
forming a spacer material adjacent to a pattern of lines, the spacer material and the pattern of lines comprising horizontal portions and sloped portions at opposing ends of the horizontal portions, the sloped portions of the pattern of lines exhibiting oblique surfaces that are in horizontal alignment with and depart from the horizontal portions of the pattern of lines (lines 105/115, spacer material 117/119, horizontal portions H, sloped portions S, see annotated Figure 5 below and Figure 7); 
Serial No. 16/208,122 removing portions of the spacer material to form spacers on the lines without utilizing a chop mask (spacers 117/121, Figure 8); 
removing the lines to form openings between the spacers (opening 133, Figure 14); and 
forming a material in the openings (material 135 or 139 or 141, Figure 21).  

    PNG
    media_image1.png
    460
    815
    media_image1.png
    Greyscale

Regarding Claim 14, Li further discloses that removing portions of the spacer material to form spacers on the lines comprises substantially removing the horizontal portions and the sloped portions of the spacer material without substantially removing the spacer material from sidewalls of the lines (lines 105/115, spacer material 117/119, spacers 117/121, Figures 5 and 7).  
Regarding Claim 15, Li further discloses that removing portions of the spacer material to form spacers on the lines comprises substantially removing the spacer material from the oblique surfaces of the lines (lines 105/115, spacer material 117/119, spacers 117/121, Figures 5 and 7. Please note that substantial amounts of material 119 are removed from the oblique surfaces 115, but the claim language does not require the oblique surfaces to be exposed from the spacer material).  
Regarding Claim 16, Li further discloses that removing portions of the spacer material to form spacers on the lines comprises forming discrete, electrically isolated spacers on sidewalls of the lines (spacers 117/121, Figure 8).  
Regarding Claim 17, Li further discloses that forming an additional spacer material on the sidewalls of the spacers (spacer 117, additional spacer material 119, or spacer 117/121, additional spacer material 129, Figures 7, 8, and 12).  
Regarding Claim 18, Li further discloses that forming a material in the openings comprises forming a conductive material in the openings (conductive material 139 or 141, Figure 21).  
Regarding Claim 19, Li discloses a method of forming sublithographic features, comprising: 
forming lines of single material comprising horizontal portions and sloped portions at a first pitch, the sloped portions of the lines exhibiting oblique surfaces that depart from the horizontal portions (lines 105/115, single material 105 or single material 115 or single composite material 105/115, Figure 5); Serial No. 16/208,122
conformally forming a spacer material comprising horizontal portions and sloped portions adjacent to the lines (spacer material 117/119, Figures 6 and 7); 
substantially removing the horizontal portions and the sloped portions of the spacer material to form spacers on sidewalls of the lines, the spacers comprising a second pitch smaller than the first pitch (spacers 117/121, Figure 8);
 removing the lines to form openings between the spacers (openings 133/145, Figures 14 and 20); and 
forming a conductive material in the openings (conductive material 139/141, Figure 21).  
Regarding Claim 20, Li further discloses that substantially removing the horizontal portions and the sloped portions of the spacer material to form spacers on sidewalls of the lines comprises substantially removing the horizontal portions and the sloped portions of the spacer material without substantially removing the spacer material on the sidewalls of the lines (lines 105/115, spacer material 117/119, spacers 117/121, Figures 7 and 8).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2016/0190335) as applied to claim 1 above, and further in view of Sandhu et al. (U.S. 7,737,039).
Regarding Claim 3, Li discloses that limitations of claim 1 as discussed above and further disclose that the device layers are on the scale of angstroms (Paragraph 60) but does not explicitly disclose that forming a pattern of lines at a first pitch comprises forming the lines at a first pitch of from about 40 nm to about 100 nm. Sandhu et al. discloses a similar device wherein spacers are used on lines for self-aligned patterning (lines 131a, spacers 145, Figure 6b) wherein the first pitch of from about 40nm to about 100nm (Column 6, Lines 23-28).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the lines at a first pitch of from about 40 nm to about 100 nm in Li in view of Sandhu et al. in order to satisfy the demand of smaller integrated circuits while forming efficiently spaced contacts with decreased occurrence of shorts (Sandhu et al., Column 1, Lines 10-20 and Column 3, Lines 13-17 and 41-48).
Regarding Claim 11, Li discloses that limitations of claim 1 as discussed above and further disclose that the device layers are on the scale of angstroms (Paragraph 60) but does not explicitly disclose that forming conductive features at the second pitch comprises forming the conductive features at a pitch of less than about 100 nm.  Sandhu et al. discloses a similar device wherein spacers are used on lines for self-aligned patterning (lines 131a, spacers 145, Figure 6b) wherein the second pitch is a pitch of less than about 100 nm (Column 6, Lines 23-28).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the conductive features at a pitch of less than about 100 nm in Li in view of Sandhu et al. in order to satisfy the demand of smaller integrated circuits while forming efficiently spaced contacts with decreased occurrence of shorts (Sandhu et al., Column 1, Lines 10-20 and Column 3, Lines 13-17 and 41-48).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2016/0190335) as applied to claim 12 above, and further in view of Park et al. (U.S. 9,966,432).
Regarding Claim 13, Li discloses the limitations of claim 12 as discussed above and further disclose that forming a spacer material means depositing a layer with a thickness on the scale of angstroms (Paragraph 60) but does not explicitly disclose that forming a spacer material adjacent to a pattern of lines comprises forming the spacer material by atomic layer deposition.  Park discloses a similar device wherein spacer material is disposed on horizontal and sloped surfaces of a pattern of lines (spacer material SP2/125, lines 110/SP1, Figures 1 and 2) wherein the spacer material is deposited by atomic layer deposition (Column 6, Lines 55-64). Furthermore, it is known in the art to use ALD when conformally depositing angstrom-thick insulating layers.  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form the spacer material by atomic layer deposition in Li in view of Park et al. in order to conformally deposit a thin insulating spacer layer using a method well-established in the art.
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. 2016/0190335) as applied to claim 19 above, and further in view of Sandhu et al. (U.S. 7,737,039).
Regarding Claim 21, Li discloses that limitations of claim 19 as discussed above and further disclose that the device layers are on the scale of angstroms (Paragraph 60) but does not explicitly disclose that forming a conductive material in the openings comprises forming conductive features at a critical dimension of less than about 50 nm. Sandhu et al. discloses a similar device wherein spacers are used on lines for self-aligned patterning (lines 131a, spacers 145, Figure 6b) wherein conductive features are formed at a critical dimension of less than about 50 nm (Column 6, Lines 23-28).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to form conductive features at a critical dimension of less than about 50 nm in Li in view of Sandhu et al. in order to satisfy the demand of smaller integrated circuits while forming efficiently spaced contacts with decreased occurrence of shorts (Sandhu et al., Column 1, Lines 10-20 and Column 3, Lines 13-17 and 41-48).

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive.
Regarding Claim 1, the Applicant argues that the Li reference fails to disclose “forming a pattern of lines at a first pitch, the lines composing horizontal surfaces and sloped surfaces, the sloped surfaces at opposing ends of the horizontal surfaces of the lines” because “[a]lthough the protective sidewall 115 may be sloped relative to the sidewalls of the mask layer 105, the protective sidewall 115 is formed on vertical surfaces of the mask layer 105, not horizontal surfaces, and is not formed at opposing ends of a surface that is parallel to a relatively large area as compared to other areas.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., said horizontal surfaces having a width in a first direction and a length in a second direction orthogonal to the first direction, wherein the length is greater than the width, and wherein the sloped surfaces extend along a width of the horizontal surfaces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language does not specify which ends of the horizontal surfaces that the sloped surfaces are formed on and therefore any sloped sidewall that extends fully between the horizontal surfaces ends meet the claim limitation, including sidewalls that exist between adjacent lines.  Furthermore, if the sloped sidewalls S were formed on the horizontal surfaces H, then they would no long be horizontal surfaces. By being formed along a vertical surface, the sloped sidewalls S extend between the top and bottom horizontal surfaces H, specifically between the ends of the horizontal surfaces, see annotated Figure 5 below. The sloped sidewalls 145 of the lines 110 of the disclosed invention similarly extend along the vertical direction of the line and are not formed on the horizontal surfaces of the lines, see Figure 4). Therefore the arguments are not persuasive. 
    PNG
    media_image1.png
    460
    815
    media_image1.png
    Greyscale

Regarding Claim 12, the Applicant argues that the Li reference fails to disclose “forming a spacer material adjacent to the pattern of lines, the spacer material and the pattern of lines comprising horizontal portions and sloped portions at opposing ends of the horizontal portions, the sloped portions of the pattern of lines exhibiting oblique surfaces that are in horizontal alignment with and depart from the horizontal portions of the pattern of lines” because “[a]lthough the protective sidewall 115 may be sloped relative to the sidewalls of the mask layer 105, the protective sidewall 115 is formed on vertical surfaces of the mask layer 105, not horizontal surfaces, and is not formed at opposing ends of a surface that is parallel to a relatively large area as compared to other areas.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., said horizontal surfaces having a width in a first direction and a length in a second direction orthogonal to the first direction, wherein the length is greater than the width, and wherein the sloped surfaces extend along a width of the horizontal surfaces) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language does not specify which ends of the horizontal surfaces that the sloped surfaces are formed on and therefore any sloped sidewall that extends fully between the horizontal surfaces ends meet the claim limitation, including sidewalls that exist between adjacent lines.  Furthermore, if the sloped sidewalls S were formed on the horizontal surfaces H, then they would no long be horizontal surfaces. By being formed along a vertical surface, the sloped sidewalls S extend between the top and bottom horizontal surfaces H, specifically between the ends of the horizontal surfaces, see annotated Figure 5 above. The sloped sidewalls 145 of the lines 110 of the disclosed invention similarly extend along the vertical direction of the line and are not formed on the horizontal surfaces of the lines, see Figure 4). Therefore the arguments are not persuasive.
Regarding Claim 12, the Applicant argues that the Li reference fails to disclose “forming a spacer material adjacent to the pattern of lines, the spacer material and the pattern of lines comprising horizontal portions and sloped portions at opposing ends of the horizontal portions, the sloped portions of the pattern of lines exhibiting oblique surfaces that are in horizontal alignment with and depart from the horizontal portions of the pattern of lines” because “Comparing FIG. 5 of Li…to the Applicant’s as-filed FIG. 4…the protective sidewall of Li is not in horizontal alignment with the horizontal portion of the mask layer 105. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the sloped portions of the pattern of lines exhibiting oblique surfaces that extend along an ends of the horizontal portions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The term “horizontal alignment” without further descriptors added to the term “alignment” or definition defined in the originally filed application is broad and only limits a surface to having a set orientation relative the horizontal.  Furthermore, the disclosed sidewalls S of the Li reference extend along the ends of horizontal portions H and therefore are in “horizontal alignment” with them, see annotated Figure 5 below.  Therefore the arguments are not persuasive.
Regarding Claim 19, the Applicant argues that the Li reference fails to disclose “forming lines of a single material comprising horizontal portions and sloped portions at a first pitch, the sloped portions of the unitary lines exhibiting oblique surfaces that depart from the horizontal portions” because “[t]he description of the formation of the protective sidewall 115 and the mask layer 105 in Li does not include anything that expressly or inherently describes forming the protective sidewall 115 and the mask layer as ‘a single material’ and “Li does not expressly or inherently describe any single material exhibiting ‘oblique surfaces that depart from the horizontal portions’”.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., forming lines consisting of a single material) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim language does not require the lines consist of a single material, rather that their formation includes a single material.  Furthermore, there is no disclosure in the originally filed specification that the lines consist of a single material and amended claim language to include the term “consisting” would thereby introduce new matter issues.  Furthermore, the sidewalls 115 of the Li reference depart between upper and lower horizontal planes of the line, said planes being coplanar with a major surface of the device, see Figure 5. Therefore the arguments are not persuasive.

    PNG
    media_image1.png
    460
    815
    media_image1.png
    Greyscale
.
Regarding Claim 13, the Applicant argues that the Park reference fails to disclose “forming a spacer material adjacent to a pattern of lines comprises forming the spacer material by atomic layer deposition” because “Park does not teach or suggest forming a spacer material adjacent to a pattern of lines”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Li reference discloses forming a spacer material adjacent to a pattern of lines (spacer material 117/119, lines 105/115, Figure 5) recited in independent claim 12 and that the thickness of the layer is on the scale of angstroms (Paragraph 60). The Park reference discloses a similar device wherein a spacer material is formed on horizontal and sloped surfaces of a pattern of lines by atomic layer deposition (spacer material SP2/125, lines 110/SP1, Figures 1 and 2, Column 6, Lines 55-64). Furthermore, it has been held that a conclusion of obviousness can be drawn from “use of known technique to improve similar devices in the same way,” such as using atomic layer deposition to form a layer on the scale of angstroms, in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). Furthermore, In response to applicant's argument that “modifying Park to teach or suggest forming the pattern of lines would render the invention of Park inoperable for its intended purpose as the pattern of lines are formed to be subsequently removed, and removing the gate electrode”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). One of ordinary skill in the art would recognize that the use of atomic layer deposition for spacer layers would be applicable regardless if the lines to which the spacers were applied were dummy or permanent lines.  Therefore the arguments are not persuasive. 
Regarding Claim 21, the Applicant argues that the Sandhu reference fails to disclose “forming lines of a single material comprising horizontal portions and sloped portions at a first pitch, the sloped portions of the lines exhibiting oblique surfaces that depart from the horizontal portions” and “removing lines to form opening between the spacers” because Sandhu does not disclose “forming lines that have both horizontal portions and sloped portions, and removing lines in order to form openings between the spacers and form a conductive material in the openings”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Li reference was relied upon to disclose “forming lines that have both horizontal portions and sloped portions, and removing lines in order to form openings between the spacers and form a conductive material in the openings” and thereafter the Li reference was modified by the Sandhu reference to have conductive features at a critical dimension of less than about 50nm.  Therefore the arguments are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816
/ABBIGALE A BOYLE/Examiner, Art Unit 2816                                                                                                                                                                                                        

/MARK W TORNOW/Primary Examiner, Art Unit 2891